DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
“a plurality of terminal ends, having a wearable sensing device” recited in ln. 2 should likely read “a plurality of terminal ends, each having a wearable sensing device”; and
“with said communication interfaces of said plurality of user terminal ends via an internet for allowing…” recited in ln. 6-7 should likely read “with said communication interface[[s]] of each said plurality of user terminal ends via an internet, for allowing…”.
Appropriate correction is required.
Claims 11 and 14 are objected to because of the following informality (using claim 11 as an example): “corresponding physiological data” recited in ln. 3 should likely 
read “corresponding physiological data of said user” for clarity purposes. Appropriate correction is required.
Claim 12 is objected to because of the following informality: “the user terminal ends” recited in ln. 3 should likely read “the plurality of user terminal ends” for consistency purposes. Appropriate correction is required. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “central control platform” in claims 1, 3-7, 9, and 12.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (Specification, p. 6, ln. 7-12, where the central control platform has a communication interface, a process unit, and a memory unit, wherein the communication interface is used for being connected to the internet so as to be in communication with the communication interfaces of the plurality of user terminal ends, the process unit is used for processing data uploaded from the plurality of user terminal ends, and the memory unit is used for storing the uploaded data of the plurality of user terminal ends).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. That is, the claims recite a central control platform, which the Specification states comprises a process unit, memory unit, and communication interface (p. 6, ln. 7-12). Further, the Specification states that the process unit is used for processing data uploaded from the plurality of user terminal ends (p. 6, ln. 10-11). However, the Specification never states, for example, how the data is processed by the process unit and/or what the processing entails. Accordingly, the Specification fails to provide support for the full scope of the claim limitation, such as framework to perform the claimed function. Therefore, claims 1-14 are rejected under 35 U.S.C. 112(a). 
Claims 10-11 and 13-14 are further rejected under 35 U.S.C. 112(a) for the recitation of the term “expert system”. The claimed limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. That is, the Specification fails to disclose how the expert system accomplishes the claimed function(s) of detecting a behavior pattern from the motion data and performing a judgment on at least the behavior pattern for at least one disease discovery or for at least one training purpose, as claimed. Therefore, claims 10-11 and 13-14 are further rejected under 35 U.S.C. 112(a).
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 are indefinite because the written description fails to disclose the corresponding structure, material, or acts of the “central control platform”. The Specification merely describes a central control platform having a communication interface used for being connected to the internet so as to be in communication with the communication interfaces of the plurality of user terminal ends, a process unit used for processing data uploaded from the plurality of user terminal ends, and a memory unit used for storing the uploaded data of the plurality of user terminal ends, wherein the central control platform is able to generate a set of corresponding warm-up motion, a motion difficulty notification, calculate a value of calories burned by a body, adjust a calculation with respect to physiological parameters, and/or determine exercising muscles and an exercising strength, all with respect to the sensing data. Accordingly, the claims are indefinite and is rejected under 35 U.S.C. 112(b).
Additionally, claim 1 recites, in part, a system including a plurality of user terminal ends having a wearable sensing device wherein said wearable sensing device is served to be worn by a user and used for sensing a set of motion data when said user practices a motion combination. Claim 2, which is dependent on claim 1, recites wherein said wearable sensing unit has a plurality of sensing nodes able to provide sensing data, distinct from the set of motion data of claim 1, wherein said sensing data is selected from a group consisting of location data, speed data and accelerating speed data. Based on the recited language, it is unclear what the set of motion data includes, and the Specification does not define said set of motion data. 
Claim 12 is rejected for similar reasoning. Claims 2-11 and 13-14 are rejected by virtue of their dependencies on claims 1 and 12.
Claims 3-7 are further rejected for indefiniteness for the recitation of the term “plurality of related said sensing nodes”. It is unclear what plurality of sensing nodes of the plurality of sensing nodes of claim 2 are “related”, as claimed. Accordingly, the claims are indefinite.
Claim 7 is further rejected under 35 U.S.C. 112(b) for the recitation of the term “exercising strength”. It is unclear what parameter(s) comprise “exercising strength” (i.e., difficulty, weight, fatigue level, etc.), and accordingly, the claim is indefinite.
Claim 8 is further rejected under 35 U.S.C. 112(b) for the recitation of the term “professional skilled operations”. It is unclear what is included in “professional skilled operations” aside from various skilled operations according to various occupations (Specification, p. 8, ln. 8-9). Accordingly, the claim is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun (U.S. Pub. 2012/0052946 A1).
Regarding claim 1, Yun discloses a motion sensing data collecting system (Fig. 1; [0034]), including: a plurality of user terminal ends (Fig. 1, #50), having a wearable sensing device ([0017], where the motion recognition unit comprising sensors may be attached to a user’s body or clothing) and a communication interface respectively  (Fig. 2, #1100; [0064]; [0088], where each user terminal includes a communication unit), wherein said wearable sensing device is served to be worn by a user and used for sensing a set of motion data when said user practices a motion combination ([0016-0017]; [0028-0029]; [0071-0076], where the motion recognition unit captures the user’s motion);
a central control platform (Fig. 1, #20), communicating with said communication interfaces of said plurality of user terminal ends via an internet for allowing each user terminal end to upload said set of motion data of said motion combination (Fig. 1, #26; [0048]; [0051]; [0058]; [0088], where a communication means of the network server exchanges data with the user terminal), wherein plural sets of motion data are stored in a memory unit (Fig. 1, 30; [0059], where data management means stores user motion data), one of said plural sets of motion data corresponding to said motion combination is selected from said plural sets of motion data stored in said memory unit with respect to a requirement of each said user terminal end so as to be send to each said user terminal end ([0065]; [0068]; [0078]; [0111-0112], where the user selects a grade-specific training process from among a plurality of the previously stored grade-specific training processes), thus each said user terminal end is able to be provided with a desired said motion combination capable of being displayed on a display screen ([0064]; [0087]; [0096-0097]; [0117-0118]; Fig. 6, where an image generation module generates a correction image to be displayed to the user to indicate a desired motion combination).

Regarding claim 2, Yun discloses wherein said wearable sensing unit has a plurality of sensing nodes, and each of said plurality of sensing nodes is able to provide sensing data ([0016-0017]; [0028-0029], where the motion recognition unit includes a combination of sensors to sense data), and said sensing data is selected from a group consisting of location data, speed data and accelerating speed data ([0014]; [0017]; [0026]; [0029]; [0064]; [0114], where the sensors of the motion recognition unit may include one or a combination of geomagnetic sensor configured to sense a direction, an acceleration sensor configured to sense acceleration, a gyro sensor configured to sense an angular acceleration, and a sensor to detect a movement speed). 

Regarding claim 8, Yun discloses wherein said motion combination is selected from a group consisting of a motion combination of gymnastics, a motion combination of dances, a motion combination of martial arts, a motion combination of ball games, a motion combination of non-ball games or a motion combination of professional skilled operations ([0034]; [0137-0138], where, in addition to the field of martial arts, the invention can be applied to various fields such as dance, gymnastics, and sports).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Lee (U.S. Pub. 2017/0291086 A1).
Regarding claim 3, Yun does not expressly disclose wherein said central control platform is able to generate a set of corresponding warm-up motion with respect to said sensing data sensed by a plurality of related sensing nodes according to said motion combination. However, Lee teaches where, upon execution of a preparation phase, a warm-up move is displayed ([0041]; [0053]; [0070]). It would have been obvious to one of ordinary skill in the art to modify Yun’s data collection and training system to incorporate warm-up moves for the selected/sensed motion (activation of the preparation phase), as taught by Lee, in order to prevent injury from a cold/stiff-muscled user (Lee, [0070]).
Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Aragones et al. (hereinafter “Aragones”) (U.S. 9,811,639 B2).
Regarding claim 4, Yun does not expressly disclose wherein said central control platform is able to generate a motion difficulty notification with respect to said sensing data sensed by a plurality of related sensing nodes according to said motion combination. However, Aragones teaches a displayed meter, or measuring bar, that fills/is visually adjusted based on an intensity attribute of the user’s physical movements (motion difficulty) that is based upon sensor data (Col. 19, ln. 21-27; Fig. 8). It would have been obvious to one of ordinary skill in the art to modify Yun’s data collection and training system with Aragones’ user interface for remote workouts in order to indicate motion intensity/difficulty to the user so that the user can determine whether or not to safely continue.

	Regarding claim 5, Yun does not expressly disclose wherein said central control platform is able to calculate a value of calories burned by a body with respect to said sensing data sensed by a plurality of related said sensing nodes according to said motion combination, and said value of calories burned by said body is sent to one said user. However, Aragones teaches displaying substantially real-time calculations of energy expenditure (calories burned) based at least on sensor data (Col. 15, ln. 58-62). It would have been obvious to one of ordinary skill in the art to modify Yun’s data collection and training system with Aragones’ user interface for remote workouts in order to indicate energy expenditure (calories burned) so the user can determine whether or not to safely continue.

Regarding claim 9, Yun discloses wherein said central control platform is able to send the motion data to a server (Fig. 1), and further wherein the server is used to detect and memorize a behavior pattern from the motion data ([0026]; [0114]; [0119-0120], where the motion recognition unit detects and recognizes (memorizes) the user motion for future comparison to a reference motion). However, Yun does not expressly disclose wherein the server is a cloud server. Yet, Aragones teaches wherein a network for communication with electronic devices may be a cloud network (Col. 5, ln. 46-49). It would have been obvious to one of ordinary skill in the art to utilize a cloud network, as taught by Aragones, in Yun’s data collection and training system in order to automatically secure/back-up motion data uploaded by the user.

	Regarding claim 10, Yun discloses wherein an expert system (network administrator terminal) detects a behavior pattern from the motion data and performs a judgment on the behavior pattern for at least one disease discovery or for at least one training purpose ([0060]; [0137]; Fig. 1, where a user’s motion is compared to a reference motion and the results are displayed to the user for martial arts training). Again, while Yun does not expressly disclose utilizing a cloud server, it would have been obvious in light of Aragones to utilize any network, including a cloud network, in order to more securely store the uploaded motion data. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Da Silva et al. (hereinafter “Da Silva”) (U.S. Pub. 2019/0163270 A1).
Regarding claim 6, Yun does not expressly disclose wherein said central control platform is able to calculate a value of calories burned by a body with respect to said sensing data sensed by a plurality of related said sensing nodes according to said motion combination and physiological data of one said user, and said value of calories burned by said body is sent to the one said user, wherein said physiological data includes information of at least one element in a group consisting of height, weight, weight of skeletal muscle, weight of body fat, muscle balance, age, and gender. However, Da Silva teaches wherein additional data aside from data collected from a monitoring device (i.e., wearable sensor), such as the user’s height, weight, age, etc. may be used in determining user behaviors, such as calories burned ([0023]). It would have been obvious to one of ordinary skill in the art to utilize additional information, such as physical parameters of the user (i.e., age, height, weight, etc.), as taught by Da Silva, in combination with the user sensing data in order to more accurately calculate the calories burned by that specific user (Da Silva, [0023], where additional data may be used in combination with sensing (monitoring device) data to make certain evaluations or in determining user behaviors).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of I. Yun et al. (hereinafter “I. Yun”) (U.S. Pub. 2019/0374816 A1).
Regarding claim 7, Yun does not expressly disclose wherein said central control platform is able to determine exercising muscles and an exercising strength with respect to said sensing data sensed by a plurality of related said sensing nodes according to said motion combination. However, I. Yun teaches a body map showing muscles used when performing a motion, such as a squat, as well as an indication of exercising strength (primary vs secondary muscles used) (Figs. 21A-21B; [0243]; [0245-0246]). It would have been obvious to one of ordinary skill in the art to modify Yun’s data collection and training system with I. Yun’s device for providing exercise information in order to indicate to the user what muscles are being exercised and a relative strength the muscles are outputting (primary source of strength vs. secondary source of strength) so that the user can determine whether they are exercising properly in order to avoid injury.
Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Aragones as applied to claim 9, and in further view of Da Silva.
Regarding claim 11, Yun discloses wherein an expert system (network administrator terminal) detects a behavior pattern from the motion data and performs a judgment on the behavior pattern ([0060]; [0137]; Fig. 1, where a user’s motion is compared to a reference motion and the results are displayed to the user for martial arts training). Again, while Yun does not expressly disclose utilizing a cloud server, it would have been obvious in light of Aragones to utilize any network, including a cloud network, in order to more securely store the uploaded motion data.
	Moreover, Yun does not expressly disclose wherein the judgment is performed on the detected behavior pattern and corresponding physiological data. However, Da Silva teaches wherein additional data aside from data collected from a monitoring device (i.e., wearable sensor), such as the user’s height, weight, age, etc. may be used when making certain evaluations ([0023]). It would have been obvious to one of ordinary skill in the art to utilize additional information, such as physical parameters of the user (i.e., age, height, weight, etc.), as taught by Da Silva, in combination with the user sensing data in order to more accurately perform a judgment on the detected behavior perform for that specific user (Da Silva, [0023], where additional data may be used in combination with sensing (monitoring device) data to make certain evaluations or in determining user behaviors).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Hatano (U.S. Pub. 2019/0235746 A1).
Regarding claim 12, Yun discloses a motion sensing data collecting system (Fig. 1; [0034]), including a plurality of user terminal ends (Fig. 1, #50) and a central control platform (Fig. 1, #20), the user terminal ends each having a wearable sensing device served to be worn by a user and used for sensing a motion of the user and communicating with the central control platform ([0016-0017]; [0028-0029]; [0071-0076], where the motion recognition unit comprising sensors may be attached to a user’s body or clothing for capturing the user’s motion), and being used to perform steps as follows: 
	deriving a set of motion data of a motion combination of each said user (Fig. 1, #26; [0048]; [0051]; [0058]; [0088], where a set of user motion data of a motion combination of each user of the plurality of user terminal ends is derived (exchanged with the communications means of the server));
	storing each said set of motion data in a memory unit (Fig. 1, 30; [0059], where data management means stores user motion data); and
	sending a required set of motion data from the memory unit to one said user to display a desired said motion combination on a display screen for the one said user to reference ([0064]; [0087]; [0096-0097]; [0117-0118]; Fig. 6, where an image generation module generates a correction image (desired said motion combination) to be displayed to the user).
	While Yun discloses a network server (Fig. 1; [0026]; [0048]), as opposed to a system implemented by an edge computing architecture, Hatano teaches that limitation. That is, Hatano teaches an edge computing technique for network communication and information sharing ([0003]). It would have been obvious to utilize edge computing, as taught by Hatano, in the system of Yun in order to process data quicker and more reliably than using a cloud or network server (Hatano, [0003], where edge computing allows data to be processed separately from a data center/cloud for improved efficiency). 

Regarding claim 13, Yun discloses wherein an expert system (network administrator terminal) detects a behavior pattern from the motion data and performs a judgment on the behavior pattern for at least one disease discovery or for at least one training purpose ([0060]; [0137]; Fig. 1, where a user’s motion is compared to a reference motion and the results are displayed to the user for martial arts training). Again, while Yun discloses a network server (Fig. 1; [0026]; [0048]), as opposed to the system implemented by an edge computing architecture, Hatano teaches that limitation. That is, Hatano teaches an edge computing technique for network communication and information sharing ([0003]). It would have been obvious to utilize edge computing, as taught by Hatano, in the system of Yun in order to process data quicker and more reliably than using a cloud or network server (Hatano, [0003], where edge computing allows data to be processed separately from a data center/cloud for improved efficiency). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Hatano as applied to claim 12, and in further view of Da Silva. 
Regarding claim 14, Yun discloses wherein an expert system (network administrator terminal) detects a behavior pattern from the motion data and performs a judgment on the behavior pattern ([0060]; [0137]; Fig. 1, where a user’s motion is compared to a reference motion and the results are displayed to the user for martial arts training). While Yun does not expressly disclose wherein the judgment is performed on the detected behavior pattern and corresponding physiological data, Da Silva teaches wherein additional data aside from data collected from a monitoring device (i.e., wearable sensor), such as the user’s height, weight, age, etc. may be used when making certain evaluations ([0023]). It would have been obvious to one of ordinary skill in the art to utilize additional information, such as physical parameters of the user (i.e., age, height, weight, etc.), as taught by Da Silva, in combination with the user sensing data in order to more accurately perform a judgment on the detected behavior perform for that specific user (Da Silva, [0023], where additional data may be used in combination with sensing (monitoring device) data to make certain evaluations or in determining user behaviors).
Furthermore, again, while Yun discloses a network server (Fig. 1; [0026]; [0048]), as opposed to the system implemented by an edge computing architecture, Hatano teaches that limitation. That is, Hatano teaches an edge computing technique for network communication and information sharing ([0003]). It would have been obvious to utilize edge computing, as taught by Hatano, in the system of Yun in order to process data quicker and more reliably than using a cloud or network server (Hatano, [0003], where edge computing allows data to be processed separately from a data center/cloud for improved efficiency). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	US Pub. 2019/0208007 A1 – Khalid teaches where edge computing is performed separate from a cloud server such that a latency of data communications between an edge computing device and a user device is lower than a latency of data communications between a cloud server and the user device ([0011]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715